Exhibit 10.6

ANNUAL GRANT

SANGAMO BIOSCIENCES, INC.

NOTICE OF GRANT OF NON-EMPLOYEE DIRECTOR

AUTOMATIC STOCK OPTION

Notice is hereby given of the following option grant (the “Option”) to purchase
shares of the Common Stock of Sangamo BioSciences, Inc. (the “Corporation”):

 

Optionee:   

 

Grant Date:   

 

Exercise Price: $   

 

   per share

Number of Option Shares:   10,000 shares of Common Stock

Expiration Date:   

 

Type of Option:   Non-Statutory Stock Option

Date Exercisable:   Immediately Exercisable

Vesting Schedule: The Option Shares shall initially be unvested and subject to
repurchase by the Corporation at the lower of (i) the Exercise Price paid per
share or (ii) the Fair Market Value per share at the time of repurchase.
Optionee shall acquire a vested interest in, and the Corporation’s repurchase
right shall accordingly lapse with respect to, the Option Shares in a series of
twelve (12) successive equal monthly installments upon Optionee’s completion of
each month of service as a member of the Corporation’s Board of Directors (the
“Board”) over the twelve (12)-month period measured from the Grant Date. In no
event shall any additional Option Shares vest after Optionee’s cessation of
Board service.

Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the automatic option grant program under the
Sangamo BioSciences, Inc. 2013 Stock Incentive Plan (the “Plan”). Optionee
further agrees to be bound by the terms of the Plan and the terms of the Option
as set forth in the Automatic Stock Option Agreement attached hereto as Exhibit
A. Optionee hereby acknowledges receipt of a copy of the official prospectus for
the Plan in the form attached hereto as Exhibit B. A copy of the Plan is
available upon request made to the Corporate Secretary at the Corporation’s
principal offices.



--------------------------------------------------------------------------------

REPURCHASE RIGHT. OPTIONEE HEREBY AGREES THAT ANY UNVESTED OPTION SHARES
ACQUIRED UPON THE EXERCISE OF THE OPTION SHALL BE SUBJECT TO A REPURCHASE RIGHT
EXERCISABLE BY THE CORPORATION AND ITS ASSIGNS. THE TERMS OF SUCH RIGHT SHALL BE
SPECIFIED IN A STOCK PURCHASE AGREEMENT, IN FORM AND SUBSTANCE SATISFACTORY TO
THE CORPORATION, EXECUTED BY OPTIONEE AT THE TIME OF THE OPTION EXERCISE.

No Impairment of Rights. Nothing in this Notice or the attached Automatic Stock
Option Agreement or in the Plan shall interfere with or otherwise restrict in
any way the rights of the Corporation and the Corporation’s stockholders to
remove Optionee from the Board at any time in accordance with the provisions of
applicable law.

Definitions. All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice or in the attached Automatic Stock Option
Agreement.

DATED:                     , 201  

 

SANGAMO BIOSCIENCES, INC. By:  

 

Title:  

 

 

 

  OPTIONEE Address:  

 

 

 

ATTACHMENTS

Exhibit A — Automatic Stock Option Agreement

Exhibit B — Plan Summary and Prospectus

 

2



--------------------------------------------------------------------------------

EXHIBIT A

AUTOMATIC STOCK OPTION AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT B

PLAN SUMMARY AND PROSPECTUS